137 Mich. App. 378 (1984)
358 N.W.2d 350
PEOPLE
v.
FARMILO
Docket No. 74211.
Michigan Court of Appeals.
Decided July 13, 1984.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Robert F. Davisson, Assistant Prosecuting Attorney, for the people.
Before: V.J. BRENNAN, P.J., and R.B. BURNS and C.R. COLEMAN,[*] JJ.
PER CURIAM.
The Oakland County Prosecutor's office prepared a complaint and warrant charging defendant with indecent exposure in violation of MCL 750.335a; MSA 28.567(1) and with being a sexually delinquent person under MCL 750.10a; MSA 28.200(1).
The prosecutor requested that Oakland County Circuit Court Judge Francis O'Brien hear witnesses swear to the complaint and further requested that Judge O'Brien issue a warrant for defendant's arrest. Judge O'Brien declined to hear the witnesses swear to the complaint and refused to issue an arrest warrant, holding that jurisdiction rested with the district court to hear the complaint and issue a warrant. Judge O'Brien *380 entered a written order consistent with his earlier opinion. The prosecutor now appeals from Judge O'Brien's order and we affirm.
District court magistrates are vested with jurisdiction to issue warrants for the arrest of a person upon the written authorization of the prosecuting or municipal attorney. MCL 600.8511(b); MSA 27A.8511(b). Further, MCL 600.8311; MSA 27A.8311 states:
"The district court shall have jurisdiction of:
"(a) Misdemeanors punishable by a fine or imprisonment not exceeding 1 year, or both.
"(b) Ordinance and charter violations punishable by a fine or imprisonment, or both.
"(c) Arraignments, the fixing of bail and the accepting of bonds.
"(d) Preliminary examinations in all felony cases and misdemeanor cases not cognizable by the district court, but there shall not be a preliminary examination for any misdemeanor to be tried in a district court."
Except in cases brought before the circuit court by indictment or appeal from a lower court, the jurisdiction of the circuit court in criminal cases is limited to the crime or crimes included in the return of the examining magistrate. The circuit court gains jurisdiction over a defendant charged with a criminal offense triable in circuit court upon the filing of a return by the examining magistrate showing that the defendant waived preliminary examination, or that a preliminary examination was had and the defendant was properly bound over for trial. In re Elliott, 315 Mich. 662; 24 NW2d 528 (1946); 1 Gillespie, Michigan Criminal Law & Procedure (2d ed), § 59, p 115.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment.